DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Status
Claims 1-8 are currently pending and examined on the merits. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 contains the limitations “1~20µg/L”, “10~100µg/L”, “1~5vol%”, “1~4mmol/L”, “1~5g/L”, “5~25 µg/L”, “5-15 µg/L”, “1~5/mg/L”. It is unclear what significance the tilde (~) is intending to convey. For example, is “1~20µg/L” intending to connote a range of between 1 to 20 µg/L, or an approximate concentration of 20 µg/L. 
Claim 1 contains the limitation “laminin-derived peptide”. There are at least 3 known laminin-derived peptides suitable for use in cell culture applications, including Leu-Arg-Glu-Gly-Gly-Gly-Cys (LREGGGC, MW = 691.2 g mol−1), Acryl-Gly-Ill-Lys-Val-Ala-Val (IKVAV, MW = 640.3 g mol−1) and KCGPQGIWGQCK (GPQGIWGQ, MW = 1340.53 g mol−1). The specification as originally filed contains no further description of which laminin-derived peptide(s) is utilized. Therefore, it is unclear what this limitation encompasses. 
Claim 1 contains the limitation “non-essential amino acids”. The specification as originally filed does not elucidate which non-essential amino acids this limitation encompasses. For example, does this limitation require each of the non-essential amino acids, or is a single non-essential amino acid sufficient. 
Claim 1 contains the limitation “lipid mixture”. It is unclear which lipids must be present in this mixture, and which lipids are excluded.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Elhofy et al., US Publication No. 9,637,721
Elhofy discloses serum free culture media containing growth peptides, such as GHK peptide (tripeptide-1), free fatty acids, essential and non-essential amino acids, antioxidants, such as glutathione, growth factors, insulin, transferrin, selenium, and a basal culture media. 

Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA D JOHNSON whose telephone number is (571)270-1414. The examiner can normally be reached Monday-Friday 8:00-4:00 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571) 272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARA D JOHNSON/Primary Examiner, Art Unit 1632